Citation Nr: 0811072	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right knee disorder.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in August 2002 
and August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  By an 
August 2002 rating decision, the RO increased the assigned 
rating for the veteran's service-connected right knee 
disorder from 10 to 20 percent, effective May 7, 2001.  
Thereafter, in the subsequent August 2003 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for a left knee disorder, to include as secondary 
to the service-connected right knee disorder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The Board observes that the RO subsequently determined in the 
March 2005 Statement of the Case (SOC) that new and material 
evidence had been received to reopen the left knee claim, but 
denied the underlying service connection claim on the merits.  
In January 2007, the Board concurred with the finding that 
new and material evidence had been received, but found that 
additional development was required with respect to the 
underlying service connection claim, as well as the claim for 
a rating in excess of 20 percent for his service-connected 
right knee disorder.  Therefore, these issues were remanded 
for further development, to include a new VA medical 
examination.  

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the January 2007 remand directives have been 
substantially completed.  Thus, a new remand is required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's left knee disorder was present during 
service, that arthritis was present during the first post 
service year, or that a left knee disorder is the result of 
or otherwise related to his service-connected right knee 
disorder.

3.  The competent medical evidence reflects that the 
veteran's service-connected right knee disorder is manifested 
by slight recurrent instability.

4.  The veteran's service-connected right knee disorder does 
not have flexion limited to 15 degrees or less, nor extension 
limited to 10 degrees or more.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated by 
active service, arthritis of the knee may not be presumed to 
be related thereto, and a left knee disorder is not 
proximately due to, the result of, or aggravated by the 
service-connected right knee disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a separate compensable rating of 10 
percent for recurrent instability of the right knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007); VAOPGCPRECs 23-97 and 9-98.

3.  The criteria for a rating in excess of 20 percent or for 
a separate, compensable rating for the service-connected 
right knee disorder based upon limitation of motion are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5003-5010, 5257, 5260, 5261) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding the right knee 
increased rating claim by a June 2002 letter.  He was also 
sent pre-adjudication notice with respect to the left knee 
service connection claim by a June 2003 letter.  Further, he 
was sent additional notification regarding both issues by a 
February 2007 letter.

Taken together, the aforementioned notification letters 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the February 2007 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), regarding the information that 
must be provided to a claimant in the context of an increased 
rating claim.  Specifically, the Court held that section § 
5103(a) requires: (1) at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1) and 
(3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the Statement of the Case.  The Board also notes 
that the veteran has actively participated in the processing 
of his case, and the statements submitted in support of his 
claim have indicated familiarity with the requirements for 
the benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the September 2006 Board hearing.  Moreover, he 
was accorded VA medical examinations regarding this case in 
April 2005 and August 2007.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).



I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left knee disorder 
as directly related to active service, and as secondary to 
the service-connected right knee disorder.

The veteran's service medical records reflect, in part, that 
he sustained a fracture of the right patella in February 
1969, when his knee gave way while climbing stairs in the 
barracks causing him to strike his patella against the edge 
of the stairs.  Although there is no indication of a left 
knee injury during service, records dated in March 1969 
reflect that the examiner opined that in the future it was 
quite possible that the veteran would have post-traumatic 
arthritis of the right knee, and that he would have future 
difficulties with both knees.  The examiner also stated that 
he believed the veteran had suffered from bilateral 
chondromalacia in the past with his knees.  Nevertheless, no 
left knee disorder was diagnosed at the time of the veteran's 
separation from active duty.

The Board further notes that there was no evidence of a left 
knee disorder on VA medical examinations conducted in July 
1970 and November 1970.  Although the veteran reported at a 
subsequent November 1973 VA medical examination that he 
sustained fractures of both the right and left patellae 
during active service, no impairment was shown of the left 
knee on physical examination.  Moreover, the examiner 
diagnosed fracture of the left patella, by history, 
asymptomatic.  In addition, there was evidence of minimal 
degenerative changes of both knees on an October 1995 X-ray 
report.  Further, an October 1996 VA medical examination 
diagnosed, in part, left knee pain due to degenerative 
arthritis.  

In view of the foregoing, the Board must find that the 
veteran's left knee disorder was first diagnosed years after 
his separation from active service, long after the one year 
presumptive period for arthritis.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

In addition, no competent medical opinion is of record which 
relates the current left knee disorder to active service nor 
does the veteran contend otherwise.  Under these 
circumstances, a basis has not been presented for a grant of 
service connection on a direct basis or, for arthritis, on a 
presumptive basis.  The contends that his left knee disorder 
developed secondary to his service-connected right knee 
disorder.  As detailed below, there is competent medical 
evidence which both supports and refutes the veteran's 
contention.

The evidence in support of the veteran's contention includes 
his service medical records.  As already stated, records 
dated in March 1969 reflect that the examiner opined that in 
the future it was quite possible that the veteran would have 
post-traumatic arthritis of the right knee, and that he would 
have future difficulties with both knees.  Further, the April 
2005 VA joints examination report contains a notation that 
the right knee disorder affected motion of the left knee.  
However, no explanation appears to have been provided by the 
April 2005 VA examiner regarding his notation that the right 
knee affected the motion of the left knee.  For example, it 
is not clear from this notation that the examiner believes 
the left knee disorder was caused by the service-connected 
right knee disorder, or whether the service-connected 
disability aggravated the nonservice-connected disability, 
and if so to what extent.  

The evidence against the veteran's claim of secondary service 
connection includes the findings of both the October 1996 and 
the August 2007 VA medical examinations.  

At the time of the October 2006 VA examination, the examiner 
stated that it was difficult to tell whether the pain of the 
left knee was due to compensation from the right knee, since 
the X-ray findings were the same and the scan was 
noncontributory.  However, in a subsequent November 1996 
addendum the examiner stated that a personal consultation 
with the orthopedic doctor who did compensation and pension 
examinations was sought, and that they agreed that the 
clinical signs and symptoms plus the X-rays of the left knee 
were not due to the disability of the right knee which was 
status-post fractured patella.

The August 2007 VA examiner opined, after evaluation of the 
veteran and review of the claims folder, that it was less 
likely than not that the left knee disorder was caused by or 
a result of the right knee disorder.  Although the examiner 
did not specifically opine that the left knee was not 
aggravated by the right knee, the rationale provided included 
a detailed history of the symptomatology of both knees with 
comments to the effect that the right knee had no impact upon 
the left knee.  Moreover, the examiner indicated that the 
left knee disorder is due to the aging process.  Simply put, 
a thorough reading of the examiner's rationale makes it clear 
that the left knee disorder was neither caused nor aggravated 
by the service-connected right knee disorder.  As this 
opinion was based upon a review of the claims folder, which 
would have included the all other opinions which address this 
issue and fully explains the conclusions reached, the Board 
finds that it is entitled to the most weight in this case.  
Thus, the preponderance of the evidence is against a finding 
that the left knee developed secondary to the right knee, to 
include on the basis of secondary aggravation pursuant to 
Allen, supra.

II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The service-connected right knee disorder is currently 
recognized as post traumatic arthritis, and evaluated on the 
basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010.  However, the General Counsel for 
VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 
23-97) held that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257 (recurrent instability and subluxation).  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  
Further, VA's Office of General Counsel held in VAOPGCPREC 9-
2004 that separate ratings under Diagnostic Codes 5260 and 
5261 may be assigned for disability of the same joint. (The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.)

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
right knee disorder based on limitation of motion, but that a 
separate 10 percent rating is warranted for instability.

Initially, the Board finds that the veteran is entitled to a 
separate compensable rating of 10 percent based upon slight 
recurrent instability of the right knee.  The April 2005 VA 
joints examiner found, regarding joint symptoms, that there 
was instability of the right knee, as well as episodes of 
dislocation or subluxation several times a year but less than 
monthly.  However, under the summary of general joint 
conditions, the examiner stated that there was no 
instability.  Further, the examiner subsequently stated that 
there was valgus or varus instability.  Consequently, the 
Board remanded the case, in part, for a new examination to 
clarify whether this symptomatology was present.  Thereafter, 
the August 2007 VA examiner found there were no episodes of 
dislocation or subluxation.  However, the examiner also found 
that there was giving way of the knee, and that the symptoms 
included instability.  

The Board further notes that the instability indicated by the 
medical records appears to be slight, which warrants a 
separate compensable rating of 10 percent under Diagnostic 
Code 5257.  Reasonable doubt has been resolved in the 
veteran's favor.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board also finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
for his right knee on the basis of limitation of motion.  A 
thorough review of the competent medical evidence does not 
reflect that the service-connected right knee disorder has 
flexion limited to 15 degrees or less, or extension limited 
to 20 degrees or more.  For example, at the April 2005 VA 
joints examination the right knee had flexion to 85 degrees 
with pain, that the pain began at 80 degrees, and that he had 
extension to zero degrees without pain.  Although the veteran 
subsequently indicated at the September 2006 hearing that 
there were times he could only bend the knee to about 45 
degrees, this contention is not supported by the competent 
medical evidence.  In pertinent part, the August 2007 VA 
medical examination showed flexion to 104 degrees, and 
extension to zero degrees.  Moreover, even though it was 
noted that there was objective evidence of pain following 
repetitive motion, there were no additional limitations after 
three repetitions of range of motion.  

In view of the aforementioned range of motion findings, the 
Board concludes that he is not entitled to a rating in excess 
of 20 percent for his service-connected right knee disorder.  
Further, these findings do not indicate that he satisfies the 
criteria of VAOPGCPREC 9-2004 for separate compensable 
ratings under Diagnostic Codes 5260 and 5261.




CONCLUSION

For these reasons, the Board finds that the veteran is 
entitled to a separate compensable rating of 10 percent based 
upon recurrent instability of the right knee, but that the 
preponderance of the evidence is against the claims of 
service connection for a left knee disorder, and a rating in 
excess of 20 percent for the right knee based upon limitation 
of motion.  As the preponderance of the evidence is against 
these latter claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disorder, 
to include as secondary to the service-connected right knee 
disorder, is denied.

Entitlement to a separate, compensable rating of 10 percent 
based upon recurrent instability of the right knee is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent or for a 
separate, compensable rating for limitation of motion of the 
right knee is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


